 In the Matter of RICHFIELD OIL CORPORATIONandMARINE ENGINEERSBENEFICIALASSOCIATION NO. 79CaseNo. R-711.-Decided June 2, 1938Water Transportation Industry-Investigation of Representatives:controversyconcerning representation of employees: majority status disputed by employer;employer's refusal to grant recognition of union-UnitAppropriate for CollectiveBargaining:licensed marine engineers employed on the seven tankers operatedby employer ; no controversy asto-Representatives:proof of choice : comparisonof pay roll with union membership applicationcards-Certification of Repre-sentatives:upon proof of majority representation.Mr. David Sokol,for the Board.McCutchen, Olney, Mannon d Greene,byMr. Farnham P. Grij-fithsandMr. George E. Dane,both of San Francisco, Calif., for theCompany.Mr. Harry D. Norman,of San Pedro, Calif., for the Union.Mr. J. H. Krug,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn February 3, 1938, Marine Engineers' Beneficial Association,No. 79,1 herein called the Union, filed with the Regional Directorfor the Twenty-first Region (Los Angeles, California) a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of Richfield Oil Corporation, LosAngeles, California, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On March 7, 1938, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered aninvestigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.IIt appears from the record that this is the correct name of petitioner.The nameappearing in the petition is Marine Engineers Beneficial Association No. 79.639 640NATIONAL LABORRELATIONS BOARDOn March 29, 1938, the Regional Director issued a notice of hearing,copies of which were served upon the Company, upon the Union, uponthe Central Labor Council at Los Angeles, California, affiliated withthe American Federation of Labor, and upon the Los Angeles Indus-trialUnion Council, affiliated with,the_Committee for Industrial-Or=ganization.Pursuant to the notice, a- hearing was held on April 11,1938, at Los Angeles, California, before Jesse E. Jacobson, the TrialExaminer duly designated' 'by the'Boar'd: _- The Board and the Com-pany were represented by counsel ; the Union was represented by itsbusiness manager; and all parties participated in the hearing.Fullopportunity to be heard, to examine and- cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY 2Richfield Oil Corporation, organized under the laws of Delaware,has its principal office at 'Los Angeles, California.The Company isengaged (1) in the production, purchase, and sale of crude petroleum,natural gas, and casinghead gasoline, (2) in the transportation ofcrude petroleum and refined products by pipe lines and by tank ships,(3) in the refining of crude petroleum, and (4) in the sale and distri-bution of petroleum products in the Pacific Coast territory and for ex-port.All of the properties of the Company relating to the produc-tion, purchase, sale, transportation, and refining of crude petroleum,natural gas, and petroleum products are located within California.During the period from March 13, 1937, to December 31, 1937, approxi-mately 17 per cent of the Company's total sales of refined petroleumproducts consisted of export sales ; approximately 16 per cent consistedof tank-car sales from the Company's refineries in California to pointsoutside California; and approximately 67 per cent consisted of salesto retail dealers, consumers, and others from the Company's bulk dis-tributing plants and facilities.The Company maintains bulk dis-tributing facilities in the States of California,Washington, Oregon,2Substantially all of the facts in this section are derived from a stipulation enteredinto between counsel for the Board and counsel for the Company.--- DECISIONS AND ORDERS641Arizona, Nevada, Idaho, and Utah, to which it shipsrefined petroleumproducts from its refineries located in California.The Company owns seven tank ships and four barges. Duringthe period from March 13, 1937, to December 31, 1937, the Companytransported by tankers moving on the high seas out of California portsapproximately 9,134,149 barrels of crude oil and petroleum products,of which approximately 3,662,811 barrels were transported betweenCalifornia ports and ports outside of California, and. approximately5,471,338 barrels were transported between California ports.We find that the Company is engaged in traffic, transportation, andcommerce among the several States and between the United Statesand foreign countries, and that the men engaged in the operation of thetankers of the Company are directly engaged in such traffic, transpor-tation, and commerce.II.THE ORGANIZATION INVOLVEDMarine Engineers' Beneficial Association, No. 79, is a labor organi-zation, affiliated with the Committee for Industrial Organization.The Union, which has its headquarters at San Pedro, California, is alocal of National Marine Engineers' Beneficial Association, hereincalled the N. M. E. B. A. It admits 'to membership all licensed en-gineers employed on the seven tank ships owned and operated by theCompany.III.THE QUESTION CONCERNING REPRESENTATIONIn November 1937, the San Francisco local of the N. M. E. B. A. re-quested the Company to recognize it as the exclusive bargaining repre-sentative of the licensed marine engineers employed on the Company'stankers.The Company refused on the ground that a majority ofthese employees did not desire to be represented by affiliates of theN. M. E. B. A. At the hearing counsel for the Company stated thatits position was unchanged and that the Company desired a Boardelection to determine the matter.The Union claimed that it hadjurisdiction to represent for the purposes of collective bargaining allthe licensed engineers employed on the Company's tankers who weremembers in any local of the N. M. E. B. A. The Company did notdispute this ,claim.The Union's assertion that it had been designatedas collective bargaining agency by a majority of the employees in theappropriate unit was contested by the Company.We find that a question has arisen concerning representation ofemployees of the Company and that such question tends to lead tolabor disputes burdening and obstructing commerce and the free flowof commerce. 642NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITIn its petition and at the hearing the Union claimed that the licensedmarine engineers employed on the seven tankers operated by theCompany constituted a unit appropriate for purposes of collectivebargaining.No evidence was introduced which would justify a deviation fromour rulings in similar previous decisions-3 that the licensed engineersconstitute an appropriate unit.Three of the seven tankers operated by the Company have theirhome ports on the Atlantic and Gulf coasts. The record discloses noreason for excluding the engineers employed on these three shipsfrom the appropriate bargaining unit.The Union claims membersamong these engineers.At the hearing the Union introduced undis-puted evidence showing that it had secured from other locals of theN: M. E. B. A. jurisdiction over the licensed engineers on these threetankers.Under the circumstances we are of the opinion that theappropriate bargaining unit should include the 28 licensed engineersemployed on all 7 tankers.We find that the licensed marine engineers employed on the seventankers operated by the Company constitute a unit appropriate forthe purposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Union introduced in evidence 21 membership application cards.By consent of the parties the original cards were withdrawn and pho-tostatic copies substituted.Twenty of the 21 names appearing on theapplication cards correspond with the names of employees in the ap-propriate unit on the Company's pay roll.4The Union's businessmanager, H. D. Norman, testified that he saw eight of the applicationssigned.The Company made no objection to their authenticity. Itobjected to the introduction of two of these eight applications on the8Matterof Panama Rail Road Company and Marine Engineers Beneficial Association,2 N. L. R B 290;Matter of Seas Shipping CompanyandNationalMarine Engineers'Beneficial Association Local No33, 2 N L. R B. 398.'Board Exhibit __o. 3(a) to (g), inclusiveThe pay rolls from which the nameswere taken are dated during the period between the date of the filing of the petition andthe date of the hearing.One application card bears the name of an employee who wason vacation at the time of the hearing.We find it unnecessary to consider this card indetermining whether the Union has shown that it has been designated by a majority ascollective bargaining agency. DECISIONS AND ORDERS643ground that, according to the evidence, the two applicants had notbeen actually admitted to membership.5This objection was properlyoverruled by the Trial Examiner.By signing the applications, thetwo applicants sufficiently designated the Union as their representa-tive for purposes of collective bargaining.Norman was not presentand did not see the remaining application cards for membership inthe Union signed.°On the basis of his knowledge of the Union booksand records he testified that nine of the men whose names appeared on-these- applications, were members in good standing.The books andrecords were not introduced in evidence, but Norman exhibited hisfile cards showing payments of dues and counsel for the Company wasafforded an opportunity to examine the dues cards.While the Com-pany questioned the authenticity of these application cards, it made noeffort to introduce evidence tending to show that the applications werenot signed by the employees whose names appeared thereon.Nordid the Company offer in evidence specimens of the signatures of theseemployees, or explain why such evidence was not offered.Under thecircumstances, we find that the Company's objections to the authen-ticity of the nine application cards under consideration are groundless.We conclude that at least 17 licensed marine engineers employed onthe tankers operated by the Company have signed applications formembership in the Union.The Company directed attention to the dates on which the applica-tions were signed.Of the 17 applications, only 5 are dated withina period of 1 year preceding the date of the petition.Of the remain-ing 12, 1 is dated in the year 1936, 2 in 1935, 2 in 1934, and 6 in 1933;and the twelfth application does not reveal in what year it wassigned.Although the Company did not make its position as to thedates explicit, it was apparently under the impression that a certifica-tion of the Union, without the holding of an election, would be barredby the fact that so many of the applications were executed long priorto the date of the filing of the petition.We are of the opinion, how-ever, that the dates borne by the application cards offer no obstacleto a certification, in view of the following considerations.The N. M.E. B. A. is a long-established labor organization, and it is to beexpected that the members of its locals continue their membershipover a period of years. In addition, Norman testified from hisknowledge of the Union records, including the dues cards, that all6One of these was an application for reinstatement by a former member who had beerbdropped for nonpayment of dues9Norman testified that the man whose name appears on one of thesePetitioner Ex-hibit No 10 had applied for membership in the San Francisco local, No 97, of the Na-tionalMarine Engineeis' Beneficial AssociationThis exhibit, however, appears to bean application for membership in No. 79.Owing to the conflict between the testimonyand the exhibit, we shall disregard this application. 644NATIONALLABOR RELATIONS BOARDthe 17 employees whose names appeared on the application cards, withthe exception of the 2 not yet admitted to membership,7were mem-bers in good standing.Although the Company was afforded anopportunity to inspect the dues cards,itdid not challenge any ofNorman's testimony which was based on the dues cards.No evidencewas adduced at the hearing tending to show that any of the employeeswhose names appeared on the application cards had joined anotherlabor organization or had revoked their designation of the Unionas collective bargaining agency.We conclude that at least 17 em-ployees in the appropriate unit have designated the Union as theirrepresentative for the purposes of collective bargaining.Since thisconstitutes a majority of the 28 employees included in the unit, wefind it unnecessary to consider the authenticity or the effect of twoapplications for membership in' locals of the N.M. E. B. A. otherthan the Union.We find that the Union has been designated and selected by a ma-jority of the employees in the appropriate unit as their representativefor the purposes of collective bargaining.It is, therefore,the exclu-sive representative of all the employees in such unit for the purposesof collective bargaining,and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1 1.A question affecting commerce has arisen concerning the repre-sentation of employees of Richfield Oil Corporation,Los Angeles,California,within the meaning of Section 9 (c) and Section 2 (6)and (7),of the National Labor Relations Act.2.The licensed marine engineers employed on the seven tankersoperated by the Company constitute a unit appropriate for the pur-poses of collective bargaining,within the meaning of Section 9 (b)of the National Labor Relations Act.3.Marine Engineers'Beneficial Association,No. 79, is the exclusiverepresentative of all the employees in such unit for the purposes ofcollective bargaining, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-'These two applications were dated,respectively,March 8, 1938,and January 30,1938.See footnote 5, supra. DECISIONS AND ORDERS645lions Act,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Marine Engineers' Beneficial Associa-tion, No. 79,has been designated and selected by a majority of the li-censed marine engineers employed on the seven tankers operated byRichfield Oil Corporation,Los Angeles,California, as their repre-sentative for the purposes of collective bargaining and that, pursuantto the provisions of Section 9'(a) of the Act, Marine Engineers' Bene-ficialAssociation,No. 79, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect to,rates of pay,wages, hours of employment,and other conditions ofemployment.